Name: Commission Regulation (EEC) No 322/88 of 3 February 1988 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  distributive trades;  civil law
 Date Published: nan

 4. 2. 88 Official Journal of the European Communities No L 32/ 11 COMMISSION REGULATION (EEC) No 322/88 of 3 February 1988 on special conditions for the granting of private storage aid for pigmeat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . As from 15 February 1988 , applications for private storage aid may be introduced in accordance with the provisions of Regulation (EEC) No 1092/80 . The list of products which qualify for aid and the relevant amounts are set out in the Annex hereto . 2. If the period of storage is extended or curtailed, the amount of the aid shall be adjusted accordingly. The amounts of the supplements and deductions per month and per day are set out in columns 7 and 8 of the said Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Articles 4 (6), 5 (4) and 7 (2) thereof, Whereas intervention measures may be taken in respect of pigmeat if, on the representative markets of the Community, the average price for pig carcases is less than 103 % of the basic price and is likely to remain below that level ; Whereas the market situation has been characterized by a marked fall in prices below the level mentioned ; whereas, in view of seasonal and cyclical trends, this situation could persist ; Whereas intervention measures must be taken ; whereas these can be limited to the granting of private storage aid ; Whereas Article 3 of Council Regulation (EEC) No 2763/75 (3) provides that the period of storage can be curtailed or extended if the market situation so requires ; whereas Article 8 (4) of Commission Regulation (EEC) No 1092/80 (4), as amended by Regulation (EEC) No 201 /85 Q, provides for early withdrawal from store for export ; whereas the period of storage may also be ^ curtailed in case of force majeure as referred to in Article 9 of the said Regulation ; whereas, therefore, provision should be made to fix not only the amounts of aid for a specific period of storage but also the amounts to be added or deducted if this period is curtailed or extended ; Whereas, in order to facilitate administrative and control work resulting from the conclusion of contracts, minimum quantities should be fixed ; Whereas the security should be fixed at a level such as will oblige the storer to fulfil the obligations undertaken by him ; Article 2 The minimum quantities per contract and per product shall be as follows : (a) 1 0 tonnes for boned products ; (b) 15 tonnes for all the other products. Article 3 The security shall be 20 % of the . amounts of aid set out in the Annex. Article 4 By way of derogation from Article 8 (4) of Regulation (EEC) No 1092/80 , the minimum quantity for carcases or half carcases is fixed at 9 tonnes . (') OJ No L 282, 1 . 11 . 1975, p. 1 . R OT No L 370, 30 . 12 . 1987, p. 11 . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (}) OJ No L 282, 1 . 11 . 1975, p . 19 . (4) OJ No L 114, 3 . 5 . 1980 , p . 22 . n OJ No L 23, 26 . 1 . 1985, p . 19 . No L 32/ 12 Umcial Journal of the European communities 4. 2. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 February 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX (ECU/tonne) CN code Products in respect of whichaid is granted Amount of the aid for a storage period of Supplement or deduction 4 months 5 months 6 months 7 months per month per day 1 2 3 4 5 6 7 8 ex 0203 Meat of domestic swine , fresh or chilled : \ \ ex 0203 11 10 Half carcases without the head, forefoot, tail, flare fat, kidney, thin skirt and spinal cord (') 261 292 323 354 31 , 1,03 ex 0203 12 11 Legs 314 349 384 419 35 1,17 ex 0203 12 19 Shoulders 314 349 384 419 35 1,17 ex 0203 19 11 Fore-ends 314 ¢ 349 384 419 35 1,17 ex 0203 19 13 Loins, with or without the neck-end, or neck-ends separately (2) (3) 314 349 384 419 35 1,17 ex 0203 19 15 Bellies, whole or trimmed by rectangular cut 163 190 217 244 27 0,90 ex 0203 19 55 Bellies, whole or trimmed by rectangular cut, without rind and ribs 163 190 217 244 27 0,90 ex 0203 19 55 Legs, shoulders, fore-ends , loins with or without the neck-end, or neck-ends sep ­ arately, boned (2) (3) 314 349 384 419 35 1,17 ex 0203 19 55 Cuts corresponding to 'middles', with or without rind or fat, boned (4) 240 269 298 327 29 0,97 ex 0203 19 59 Cuts corresponding to 'middles', with or without rind or fat, with bone in (4) 240 269 298 327 29 0,97 (') The aid may be granted for half carcases presented as Wiltshire sides , i . e . without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm . (2) Loins and neck-ends may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth. (3) The quantity contracted may cover any combination of the products mentioned. (4) Same presentation as for products falling within subheading 0210 19 20 .